IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOHAMMAD SOHAIL SALEEM, Civil No. 3:17-cv-1122
Petitioner . (Judge Mariani)
Vv.
MARK GARMAN, ef al.
Respondents
ORDER

f.

AND NOW, this © bay of September, 2020, upon consideration of the August

 

20, 2020 Order of the United States Court of Appeals for the Third Circuit (see Doc. 49,
Saleem v. Superintendent Rockview SCI, et al., No. 20-1031 (3d Cir.)), denying Saleem’s
application for a certificate of appealability and finding that jurists of reason would not
debate this Court's denial of the habeas petition, IT IS HEREBY ORDERED THAT

Saleem’s pending motions (Docs. 43, 46) are DISMISSED.

cai, aE
/

{A

Yo
(77 | dhl
Robert D. Mariani
United States District Judge

 
